Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/17/2021 has been entered.
Claims 1 – 24 are pending. Claims 1 – 24 are currently rejected.
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramle et al. (US 2019/0261157 A1) in view of Vrzic et al. (US 2018/0227873 A1).
Regarding claim 1:

Ramle does not disclose sending an explicit indication that the apparatus is using the default configuration. 
Vrzic teaches an apparatus sending an explicit indication that the apparatus is using a default configuration (Paragraph [0057], “… UE may provide a PDU session establishment indicator for specified S-NSSAI to indicate that a default PDU session should be established…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ramle based on the teaching of Vrzic to include the feature that the apparatus sending an explicit indication that the apparatus is using the default configuration in order to notify a visiting network of the configuration for an application by a UE. 
Regarding claim 2:
Ramle further discloses wherein the default configuration comprises a configuration for accessing the at least one service on all public land mobile networks the apparatus may access while roaming (Paragraph [0052], “the S-NSSAIs to be used in VPLMNs are default values (dS-NSSAI), or 
Regarding claim 3:
Ramle does not disclose wherein the apparatus is further caused to at least receive, in response to the explicit indication being sent, a configuration specific to the network, wherein the configuration specific to the network comprises a configuration for accessing the at least one service, the configuration being specific to the network serving the apparatus.
Vrzic teaches wherein the apparatus is further caused to at least receive, in response to the explicit indication being sent, a configuration specific to the network, wherein the configuration specific to the network comprises a configuration for accessing the at least one service, the configuration being specific to the network serving the apparatus (Paragraph [0057], “The Registration Response”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ramle based on the teaching of Vrzic to include the feature that the apparatus is further caused to at least receive, in response to the explicit indication being sent, a configuration specific to the network, wherein the configuration specific to the network comprises a configuration for accessing the at least one service, the configuration being specific to the network serving the apparatus in order to enable a visiting network to establish a PDU session for a UE. 
	Regarding claim 4:
Ramle further discloses wherein the default configuration includes a default set of network slice selection assistance information that is valid for all public land mobile networks the apparatus may access while roaming (Paragraph [0052] “the S-NSSAIs to be used in VPLMNs are default values (dS-NSSAI), or generic identities of S-NSSAI that are applicable for the UE to use in a roaming scenario when the UE has no PLMN-specific list of value pairs”).
Regarding claim 5:

Vrzic teaches wherein the explicit indication is carried by a registration message (Paragraph [0057], “NAS request”); wherein the explicit indication comprises a bit value included in the registration message (an indication comprising a bit value is inherent and well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ramle based on the teaching of Vrzic to include the feature that wherein the explicit indication is carried by a registration message, and wherein the explicit indication comprises a bit value included in the registration message in order to enable a visiting network to establish a PDU session for a UE. 
Regarding claim 6:
Ramle further discloses wherein the apparatus is further caused to at least: receive, from the network, updated default configuration information (Paragrap [0065], “The registration response message may include a list of Allowed S-NSSAIs in the VPLMN (i.e. aS-NSSAIs) … which may be stored in the UE and used for this particular VPLMN at a later registration attempt in the VPLMN.” Paragraph [0075] and [0092]).
Regarding claims 7-12:
Claims 7-12 are directed to features similar to those of claim 1-6. Relevant portion of the cited prior art and rationales set forth in the rejection of the claim 1-6 also apply to claims 7-12, respectively. 
Regarding claim 13:
Ramle discloses an apparatus (Fig. 6, 104) comprising: at least one processor (Fig. 6, 602); and at least one memory (Fig. 6, 608) including computer program code (Fig. 6, 644), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:  receive an indication that a user equipment is using a default configuration for at least one 
Ramle does not disclose receiving an explicit indication that the apparatus is using the default configuration; and sending in response to the explicit indication, a configuration specific to the network.
Vrzic teaches an apparatus sending an explicit indication that the apparatus is using a default configuration (Paragraph [0057], “… UE may provide a PDU session establishment indicator for specified S-NSSAI to indicate that a default PDU session should be established…”); sending in response to the explicit indication, a configuration specific to the network (“Registration response”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ramle based on the teaching of Vrzic to include the feature that receiving an explicit indication that the apparatus is using the default configuration; and sending in response to the 
Regarding claims 14-18:
Claims 14-18 are directed to features similar to those of claim 2-6. Relevant portion of the cited prior art and rationales set forth in the rejection of the claim 2-6 also apply to claims 14-18.
Regarding claims 19-24:
Claims 19-24 are directed to features similar to those of claim 13-18. Relevant portion of the cited prior art and rationales set forth in the rejection of the claim 13-18 also apply to claims 19-24.

Response to Arguments
Applicant’s arguments with respect to independent claims 1-24 have been considered but are moot in view of a new ground of rejection necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465